DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang US 20200304834.

Regarding claim 1, Wang disclose(s) the following claim limitations:
A method for video coding, the method comprising: 
acquiring volumetric data of at least one visual three-dimensional (3D) scene (i.e. camera 102a-n acquire video and process into volumetric data (such as stitching, projection or mapping. Point cloud is described as a way to represent a 3d scene) of a scene) [paragraph 38, 46; fig. 1]; 
converting the volumetric data to point cloud data (i.e. video to point cloud converter 314 converts 3d volumetric video conversion metadata to the 3D point cloud) [paragraph 48,52; fig. 3]; 
projecting the point cloud data onto two-dimensional (2D) images (i.e. the spherical viewports 201 undergo stitching, projection, mapping at block 202.) [paragraph 41; fig. 2]; 
encoding the point cloud data projected onto the 2D images (i.e. the projected regions are sent to encoder 204 to be encoded) [paragraph 41; fig. 2]; and 
composing a media file encapsulating both metadata and the encoded point cloud data, wherein the metadata indicates a six-degrees-of-freedom (6DoF) media (i.e. delivered media file received at client contains the coded point cloud media and metadata with 3DOF or 6DOF media.) [paragraph 47; fig. 3].
Wang do/does not explicitly disclose(s) the converting the volumetric data to point cloud data in the same embodiment of the other claim limitations. 
However, it would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Wang to have convert the volumetric data to point cloud data. Point cloud data is a typical way to represent 3d scene.
It would be advantageous because the techniques provide for encoding composite tracks of the elementary tracks using point cloud derivation operations to generate composite point cloud content from the associated sets of one or more input tracks.
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Wang to obtain the invention as specified in claim 1.

Regarding claim 2, Wang meets the claim limitations, as follows: 
The method for video coding according to claim 1, wherein encoding the point cloud data comprises partitioning the point cloud data into a plurality of partitions (i.e. point cloud data can be partitioned) [paragraph 7,65; fig. 6-7].
  
Regarding claim 3, Wang meets the claim limitations, as follows: 
The method for video coding according to claim 2, wherein encoding the point cloud data further comprises encoding the partitions independently of each other (i.e. coding units can be independently coded.) [paragraph 54-55; fig. 5].  

Regarding claim 4, Wang meets the claim limitations, as follows: 
The method for video coding according to claim 2, wherein composing the media file comprises adding each encoded partition to the media file [paragraph 55-56].  


Regarding claim 5, Wang meets the claim limitations, as follows: 
The method for video coding according to claim 2, wherein the metadata further indicates layout information of the partitions (i.e. relationships of the separate tracks can provided. Further, when signaling ROIs, location, shape and size are included in the metadata.) [paragraph 45,55-56].  

Regarding claim 6, Wang meets the claim limitations, as follows: 
The method for video coding according to claim 2, wherein the plurality of partitions comprise a plurality of 3D partitions on a 6DoF coordinate system, and wherein the metadata further indicates 3D positions of the 3D partitions on the 6DoF coordinate system (i.e. point cloud viewports can be 2d or 3d which would then use 6dof and contain 6d spherical coordinates.) [paragraph 51].  

Regarding claim 7, Wang meets the claim limitations, as follows: 
The method for video coding according to claim 1, further comprising: transmitting the media file to at least one of a cloud server and a media player (i.e. computing devices can be a server.) [paragraphs 111-112].  

Regarding claim 8, Wang meets the claim limitations, as follows: 

The method for video coding according to claim 1, wherein the metadata further indicates at least one view position and at least one angle at the at least one view position on a 6DoF coordinate system (i.e. viewports represent angle and a size of region on the sphere (location)) [paragraph 42].  

Regarding claim 9, Wang meets the claim limitations, as follows: 
The method for video coding according to claim 1, wherein the metadata comprises 360-degree virtual reality (360VR) data (i.e. 360 degree VR content used in this example) [paragraph 3,39-40].  

Regarding claim 10, Wang meets the claim limitations, as follows: 
The method for video coding according to claim 1, wherein the encoded point cloud data comprises point cloud reconstruction metadata (i.e. metadata contains height, width, and depth of a reconstructed sample.) [paragraph 90].

Claim 11 is rejected using similar rationale as claim 1.
Claim 12 is rejected using similar rationale as claim 2.
Claim 13 is rejected using similar rationale as claim 3.
Claim 14 is rejected using similar rationale as claim 4.
Claim 15 is rejected using similar rationale as claim 5.
Claim 16 is rejected using similar rationale as claim 6.
Claim 17 is rejected using similar rationale as claim 7.
Claim 18 is rejected using similar rationale as claim 8.
Claim 19 is rejected using similar rationale as claim 9.
Claim 20 is rejected using similar rationale as claim 1.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jared Walker/Primary Examiner, Art Unit 2426